Citation Nr: 9934901	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-13 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in January 1995 and 
April 1996.  On both occasions, the Board remanded the case 
for additional development.

In September 1997, the Board denied the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for 
paroxysmal tachycardia.  The veteran duly appealed to United 
States Court of Appeals for Veterans Claims (Court).

In a Joint Motion for Remand it was argued that the Board's 
September 1997 decision should be vacated and remanded 
because the regulations specific to the evaluation of 
cardiovascular disorder were changed effective in January 
1998.  It was argued that upon remand the Board must consider 
both the old and the new criteria.  In April 1998 the Court 
vacated the September 1997 decision of the Board and remanded 
the veteran's claim pursuant to 38 U.S.C.A. § 7252(a) and 
Rule 41 of the Court's Rules of Practice and Procedure.  

In August 1998, the Board remanded the veteran's claim to the 
RO for additional development to include affording the 
veteran an examination by a cardiologist and readjudicating 
his claim under new schedular rating criteria for 
cardiovascular disorders.  This development was accomplished 
and, in a February 1999 Supplemental Statement of the Case, 
the RO confirmed and continued that 10 percent evaluation for 
the veteran's paroxysmal tachycardia.  For the reasons stated 
below, the Board has determined that another remand is 
necessary.


REMAND

In the August 1998 remand, the Board requested that the 
veteran be scheduled for an examination by a cardiologist.  
The Board specifically stated that the examiner should 
express opinions as to the severity and frequency of 
paroxysmal tachycardia attacks, to include the number of 
episodes per year documented by ECG or Holter monitor.

The veteran underwent such an examination in October 1998.  
It was noted that Holter monitoring showed occasional 
supraventricular extra systole with a few beats in a row and 
occasional ventricular extra systole.  It was reported that 
Holter monitoring performed on November 6, 1996, indicated 
sinus mechanism in 24 hours average heart rate of 87, minimum 
of 64, and maximum of 131 bpm (beats per minute).  There were 
rare supraventricular extra systole with three couplets and 
one run of five supraventricular extra systole in a row at a 
rate of 180 bpm with no evidence of sustained ventricular 
arrhythmia or any evidence of a high degree AV 
(atrioventricular) conduction problem.  Examination of his 
heart revealed atrial gallop but was otherwise within normal 
limits.  EKG showed normal sinus rhythm and was otherwise 
within normal limits except for evidence of left anterior 
hemiblock.  The examiner did not specifically provide 
opinions as to the severity and frequency of the paroxysmal 
tachycardia attacks which the veteran claims to experience.  
Based upon the examination findings, the Board is unable to 
determine whether or not the veteran has supraventricular 
arrhythmias with paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than 4 episodes per 
year documented by ECG or Holter monitor.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a remand 
by the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 86.  The Court 
also held that "where, as here, the remand orders of the 
Board or this Court are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  Accordingly, the 
Board finds that the claim must be remanded to the RO to 
obtain the opinion requested by the Board in the August 1997 
remand.  

Additionally, the Board notes that, in a March 1999 
statement, the veteran claimed that, during a 24 hour period 
of heart monitoring, he experienced three to four attacks.  
However, it is unclear whether a copy of the report of this 
period of heart monitoring is included in the claims file 
because the veteran did not specify the dates during which 
this monitoring was performed.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1. The RO should request that the veteran 
state when he underwent the heart 
monitoring he referred to in his March 
1999 statement and that he provide the 
names and addresses of all health care 
providers who have treated him for 
cardiovascular complaints since August 
1998.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of the treatment 
records from all sources identified by 
the veteran which have not been 
previously obtained.

2. The veteran should be scheduled for a 
VA examination by a cardiologist for 
the purpose of ascertaining the 
severity and frequency of his 
paroxysmal tachycardia episodes.  All 
indicated studies, such as ECG and/or 
Holter monitoring, should be performed 
and all clinical findings reported in 
detail.  The examiner should express 
opinions as to the following:

a.  Does the veteran experiences 
severe frequent attacks of 
paroxysmal tachycardia?

b.  Does the veteran experiences 
supraventricular arrhythmias with 
paroxysmal atrial fibrillation or 
other supraventricular tachycardia, 
with more than 4 episodes per year 
documented by ECG or Holter monitor?

The examiner should provide a 
rationale for all opinions expressed  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination, 
and the examiner should acknowledge 
such review in the examination report.

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the VA medical report 
and required opinion to ensure that it 
is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

4. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement 
to an evaluation in excess of 10 
percent for the veteran's paroxysmal 
tachycardia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



